Execution Version

FIRST AMENDMENT AND INCREMENTAL COMMITMENT AGREEMENT


THIS FIRST AMENDMENT AND INCREMENTAL COMMITMENT AGREEMENT (this “Amendment”)
dated as of September 18, 2015, is by and among AMERICAN MIDSTREAM, LLC, a
Delaware limited liability company (the “AMID Borrower”), BLACKWATER
INVESTMENTS, INC., a Delaware corporation (the “Blackwater Borrower” and
together with the AMID Borrower, the “Borrowers”), AMERICAN MIDSTREAM PARTNERS,
LP, a Delaware limited partnership (“Parent”), BANK OF AMERICA, N.A., as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (the “Existing Lenders”), and the other several
banks and other financial institutions signatories hereto (the “New Lenders”).
R E C I T A L S
A.    The Borrowers, Parent, the Lenders, the Administrative Agent and the other
agents referred to therein are parties to that certain Amended and Restated
Credit Agreement dated as of September 5, 2014 (the “Credit Agreement”),
pursuant to which the Lenders have made certain Loans and provided certain
Commitments (subject to the terms and conditions thereof) to the Borrowers.
B.    The Credit Agreement provides in Section 2.13(a) thereof that the
Borrowers may increase the Aggregate Commitments by adding, subject to the prior
written consent of the Administrative Agent and each L/C Issuer (each such
consent not to be unreasonably withheld), to the Credit Agreement one or more
Eligible Assignees as Lenders under the Credit Agreement or by allowing one or
more Existing Lenders to increase their respective Commitments (each such
Lender, an “Increasing Lender” and together with the New Lenders, the
“Incremental Lenders”), in each case, by delivering to the Administrative Agent
an incremental commitment agreement executed by the Borrowers, the
Administrative Agent, any New Lenders and any Existing Lenders agreeing to
increase their Commitments.
C.    American Midstream Delta House, LLC (the “Delta House Buyer”), a newly
formed direct wholly-owned subsidiary of the AMID Borrower, as buyer, and Toga
Offshore, LLC (the “Seller”), as seller, have entered into a Purchase and Sale
Agreement (the “Delta House PSA”) dated as of August 10, 2015 pursuant to which
the Delta House Buyer has agreed to purchase 26.33% of the Equity Interests in
Pinto Offshore Holdings, LLC, a Delaware limited liability company (the “Delta
House Sub”) which upon the consummation of the transactions described in the
Delta House PSA will indirectly hold a 49% ownership interest in the
semi-submersible floating production system and associated oil and gas lateral
facilities and other assets associated therewith located in the Gulf of Mexico
and known as Delta House (such acquisition, the “Acquisition”).
D.    In connection with the Acquisition, the Borrowers have requested that the
Credit Agreement be amended to permit the Acquisition and to make certain other
changes as more fully described herein.

1



--------------------------------------------------------------------------------




E.     Each of the undersigned New Lenders now desires to become a party to the
Credit Agreement and each of the undersigned Existing Lenders which is an
Increasing Lender desires to increase its Commitment under the Credit Agreement
as specified on Schedule 1 attached hereto.
F.    The Lenders signatory hereto and the Administrative Agent are willing to
amend the Credit Agreement as more fully described herein, and upon satisfaction
of the conditions set forth herein, this Amendment shall become effective.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article, schedule, exhibit and section references in
this Amendment refer to articles and sections of the Credit Agreement.
Section 1.    Incremental Commitments.
1.1    Each Incremental Lender that is an Existing Lender hereby agrees that (i)
its Commitment will be increased by the amount of its Incremental Commitment set
forth on Schedule 1 attached hereto effective as of the First Amendment
Effective Date, (ii) after giving effect to such increase, its total Commitments
will be the amount of its “Commitment” set forth on Schedule 1 attached hereto,
(iii) it shall continue to be a Lender under the Credit Agreement and (iv) this
Amendment constitutes the incremental commitment agreement for such Lender
required by Section 2.13 of the Credit Agreement.
1.2    Each Incremental Lender that is a New Lender hereby agrees (i) to become
a Lender under the Credit Agreement effective as of the First Amendment
Effective Date with a Commitment equal to its “Commitment” set forth on Schedule
1 attached hereto, (ii) that it shall be a party in all respects to, and bound
as a Lender in all respects by, the Credit Agreement and the other Loan
Documents, (iii) this Amendment constitutes the incremental commitment agreement
for such Lender required by Section 2.13 of the Credit Agreement and (iv) that
delivered to the Administrative Agent (and, if applicable, the Borrower
Representative) herewith are (A) all such documents as required to be delivered
by such Incremental Lender pursuant to Section 3.01 of the Credit Agreement,
duly completed and executed by such Incremental Lender, and (B) an
Administrative Questionnaire in the form supplied by the Administrative Agent,
duly completed by such Incremental Lender.
1.3    On the First Amendment Effective Date, (i) each of the Existing Lenders
shall assign to each of the Incremental Lenders, and each of the Incremental
Lenders shall purchase from each of the Existing Lenders, at the principal
amount thereof, such interests in the outstanding Loans and participations in
Letters of Credit outstanding on such date that will result in, after giving
effect to all such assignments and purchases, each Existing Lender and each
Incremental Lender holding its pro rata share of the outstanding Loans and
participations in Letters of Credit after giving effect to the addition of the
Incremental Commitments hereby; (ii) each Incremental Commitment shall

2





--------------------------------------------------------------------------------




be deemed, for all purposes, a Commitment and each loan made thereunder shall be
deemed, for all purposes, a Loan and have the same terms as any existing Loan
and (iii) each Incremental Lender shall constitute a Lender with respect to its
Incremental Commitment and all matters relating thereto.
1.4    Each Incremental Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or agent
thereunder and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
1.5    Notwithstanding the limitation set forth in Section 2.13(a) of the Credit
Agreement, each Existing Lender party hereto hereby acknowledges and agrees that
the aggregate Incremental Commitments to become effective as of the First
Amendment Effective Date will exceed $200,000,000 and consents to the aggregate
Incremental Commitments set forth on Schedule 1 attached hereto.
Section 2.    Amendments to Credit Agreement as of the First Amendment Effective
Date. The Credit Agreement is amended, as of the First Amendment Effective Date
(as defined below), as follows:
2.1    Amendment to Cover Page.    The cover page of the Credit Agreement is
hereby amended by (i) deleting the words “BBVA COMPASS,” and “COMERICA BANK and”
and (ii) inserting the words “NATIXIS, NEW YORK BRANCH, ABN AMRO CAPITAL USA
LLC, SANTANDER BANK, N.A. and BNP PARIBAS” immediately after the words “SUNTRUST
BANK.”
2.2    Amendments to Section 1.01 (Defined Terms).    
(a)    The definition of “Aggregate Commitments” is hereby amended and restated
in its entirety as follows:
“Aggregate Commitments” means the Commitments of all the Lenders. The Aggregate
Commitments as of the First Amendment Effective Date are $750,000,000.
(b)    The definition of “Agreement” is hereby amended by (i) adding the words
“, as amended by the First Amendment” after the words “this Amended and Restated
Credit Agreement” and (ii) by adding the word “further” after the word “as” in
the parenthetical therein.

3





--------------------------------------------------------------------------------




(c)    The definition of “Blackwater Sublimit” is hereby amended and restated in
its entirety as follows:
“Blackwater Sublimit” means $30,000,000, as modified from time to time pursuant
to Section 2.05.”
(d)    The definition of “Co-Documentation Agent” is hereby amended and restated
as follows:
“Co-Documentation Agent” means each of Capital One National Association,
Citibank, N.A., SunTrust Bank, Natixis, New York Branch, ABN AMRO Capital USA
LLC, Santander Bank, N.A. and BNP Paribas in its capacity as co-documentation
agent under any of the Loan Documents, or any successor documentation agent.
(e)    The definition of “Consolidated EBITDA” is hereby amended by (i)
inserting the words “, except with respect to the acquisition contemplated by
the Delta House PSA which shall instead be subject to the penultimate sentence
hereof,” after the first occurrence of the words “provided that” therein and
(ii) adding the following sentence immediately before the last sentence thereof:
With respect to each period of four fiscal quarters ending on each of June 30,
2015, September 30, 2015, December 31, 2015, March 31, 2016 and June 30, 2016,
notwithstanding anything else herein to the contrary, Consolidated EBITDA in
respect of Delta House Buyer shall be deemed to be (a) with respect to each
period of four fiscal quarters ending on each of June 30, 2015 and September 30,
3015, $37,300,000, (b) with respect to the period of four fiscal quarters ending
December 31, 2015, the aggregate amount of cash distributions received by Delta
House Buyer from Delta House Sub and attributable to Delta House during the most
recently ended fiscal quarter multiplied by four, (c) with respect to the period
of four fiscal quarters ending March 31, 2016, the aggregate amount of cash
distributions received by Delta House Buyer from Delta House Sub and
attributable to Delta House during the two most recently ended fiscal quarters
multiplied by two, and (d) with respect to the period of four fiscal quarters
ending June 30, 2016, the aggregate amount of cash distributions received by
Delta House Buyer from Delta House Sub and attributable to Delta House during
the three most recently ended fiscal quarters multiplied by 4/3.
(f)    The definition of “Consolidated Net Income” is hereby amended by amending
and restating clause (d) thereof as follows:
(d) any income (or loss) of any Person if such Person is not a Subsidiary,
except that Parent’s equity in the net income of any such Person (including but
not limited to DCP MPOG and, for so long as it is a non-wholly owned subsidiary
of Parent, EnerTrade) shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person

4





--------------------------------------------------------------------------------




to Parent or a Subsidiary as a dividend or other distribution (and in the case
of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to Parent as described in clause
(c) of this proviso)
(g)    The definition of “Consolidated Total Indebtedness” is hereby amended and
restated in its entirety as follows:
“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to the sum of all Indebtedness of Parent and its Subsidiaries (on a
consolidated basis); provided, that Consolidated Total Indebtedness shall not
include (a) the Convertible Preferred Units or (b) the Transmission Bonds and
other unsecured surety bonds contemplated by Section 7.03(m) to the extent
undrawn.
(h)    The definition of “Specified Acquisition” is hereby amended and restated
in its entirety as follows:
“Specified Acquisition” means each of (a) a Permitted Acquisition for
consideration in excess of $50,000,000 and (b) the acquisition contemplated by
the Delta House PSA.
(i)    The definition of “Subsidiary” is hereby amended by amending and
restating the clause following the words “provided, however,” in its entirety as
follows:
DCP MPOG and, for so long as it is a non-wholly owned subsidiary of Parent,
EnerTrade shall each be deemed not to be a Subsidiary for purposes of this
Agreement and the other Loan Documents.
(j)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement where alphabetically appropriate:
“Delta House” means the semi-submersible floating production system and
associated oil and gas lateral facilities and other assets associated therewith
located in the Gulf of Mexico and known as Delta House.
“Delta House Buyer” means the direct wholly-owned Subsidiary of AMID Borrower
formed to hold the interests in Delta House Sub acquired pursuant to the Delta
House PSA.
“Delta House PSA” means that certain Purchase and Sale Agreement in respect of
Delta House Sub and associated assets, dated as of August 10, 2015 by and among
Delta House Buyer, as buyer, and Toga Offshore, LLC, a Delaware limited
liability company, as seller.

5





--------------------------------------------------------------------------------




“Delta House Sub” means Pinto Offshore Holdings, LLC, a Delaware limited
liability company which, as of the First Amendment Effective Date, indirectly
holds a 49% ownership interest in Delta House.
“EnerTrade” means American Midstream EnerTrade, LLC, a Delaware limited
liability company.
“First Amendment” means the First Amendment and Incremental Commitment
Agreement, dated as of September 18, 2015, by and among the Parent, the
Borrowers, the Administrative Agent and the Lenders party thereto.
“First Amendment Effective Date” has the meaning specified in the First
Amendment.
2.3    Amendment to Section 2.13 (Increase in Commitments). Section 2.13 is
hereby amended by (a) inserting the words “after the First Amendment Effective
Date” immediately after the words “from time to time” in clause (a) thereof and
(b) replacing the number “$200,000,000” in clause (a) thereof with the number
“$150,000,000.”
2.4    Amendments to Section 7.02 (Investments).
(a)    Section 7.02 is hereby amended by replacing subsection (c) thereof with
the following new subsection (c):
(c)    Investments of (i) Parent in the AMID Borrower and Finance Co (subject to
the limitations on the activities of Finance Co set forth in the definition
thereof), (ii) either of the Borrowers in any wholly-owned Subsidiary that is a
Guarantor, and (iii) any wholly-owned Subsidiary that is a Guarantor in either
of the Borrowers or in another wholly-owned Subsidiary that is a Guarantor;
provided, however, that clauses (ii) and (iii) shall not permit Investments in
Burns Point Sub, Republic or Delta House Buyer, it being understood that
Investments in Burns Point Sub may only be made pursuant to and to the extent
permitted by Section 7.02(j), Investments in Republic may only be made pursuant
to and to the extent permitted by Section 7.02(m) and Investments in Delta House
Buyer may only be made pursuant to and to the extent permitted by Section
7.02(n).
(b)    Section 7.02 is hereby amended by (i) deleting the word “and” at the end
of subsection (l) thereof, (ii) deleting the period at the end of subsection (m)
thereof and replacing it with “;” and (iii) inserting the following new
subsections (n) and (o) at the end thereof as follows:
(n)    Investments made in connection with the acquisition contemplated by the
Delta House PSA; and

6





--------------------------------------------------------------------------------




(o)    Investments in EnerTrade in an aggregate amount at any time outstanding
not to exceed $25,000,000; provided that no Default or Event of Default shall
have occurred and be continuing or shall result from the making of such
Investment.
2.5    Amendments to Section 7.03 (Indebtedness).
(a)    Section 7.03 is hereby amended by replacing subsection (m) thereof with
the following new subsection (m):
(m)    Indebtedness in respect of (i) the Transmission Bond, not to exceed
$15,000,000 at any time outstanding and (ii) any other unsecured additional or
replacement bonds required to be posted by the Bureau of Ocean Energy
Management.
(b)    Section 7.03 is hereby amended by replacing subsection (o) thereof with
the following new subsection (o):
(o)    Guarantees of Indebtedness of joint ventures to the extent permitted
under Section 7.02(i), Section 7.02(j), Section 7.02(m), or Section 7.02(o).
2.6    Amendment to Schedules to Credit Agreement. Schedule 2.01 is hereby
replaced in its entirety with Schedule 2.01 attached hereto.
Section 3.    Conditions Precedent. This Amendment shall become effective on the
date (the “First Amendment Effective Date”) on which each of the following
conditions is satisfied (or waived in accordance with Section 10.01 of the
Credit Agreement):
3.1    Amendment Counterparts. The Administrative Agent shall have received
executed counterparts (in such number as may be requested by the Administrative
Agent) of this Amendment from the Administrative Agent, the Collateral Agent,
the Issuing Banks, the Required Lenders, the Incremental Lenders, Parent and the
Borrowers.
3.2    Corporate Documents. The Administrative Agent shall have received with
respect to the Borrowers and each other Loan Party (including the Joinder
Parties (defined below)): (A) certificates of good standing as of a recent date
issued by the appropriate Governmental Authority of the state or jurisdiction of
its incorporation or organization, where applicable; (B) a certificate of the
Secretary, Assistant Secretary or a Responsible Officer of each Loan Party or
General Partner dated the First Amendment Effective Date and certifying (1) that
attached thereto are true and correct copies of the organizational documents of
such Loan Party or, if applicable, that there have been no changes to the
organizational documents thereof from those most recently delivered to the
Administrative Agent in connection with the Credit Agreement and that such
documents remain in full force and effect, (2) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors or other
governing body of such Loan Party (and, if applicable, any parent company of
such Loan Party) authorizing the execution, delivery and performance of this
Amendment and any related Loan Documents and the borrowings hereunder and
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect,

7





--------------------------------------------------------------------------------




and (3) as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party; and (C) a certificate of another officer as to the
incumbency and specimen signature of the Secretary, Assistant Secretary or such
Responsible Officer executing the certificate pursuant to clause (B) above.
3.3    Security Documents. The Collateral Agent shall have received (a) from
Delta House Buyer, American Midstream Mesquite, LLC, a Delaware limited
liability company (“Mesquite”), and American Midstream Transtar Gas Processing,
LLC, a Delaware limited liability company (“Transtar”; and together with the
Delta House Buyer and Mesquite, collectively, the “Joinder Parties”) an executed
counterpart of the Guaranty and Collateral Agreement or a joinder thereto in
form and substance satisfactory to the Collateral Agent; (b) with respect to the
Joinder Parties, (i) all necessary financing statements, (ii) all judgment, tax
and lien searches reasonably requested by the Collateral Agent and (iii) all
duly completed UCC-3 termination statements requested by the Collateral Agent
with respect to any Liens reflected in such search results that are not
permitted by the Credit Agreement; (c) such supplements or amendments to the
Security Documents and/or other deliverables as the Collateral Agent shall
reasonably request in order for each applicable Loan Party to grant to the
Collateral Agent for the benefit of the Secured Parties a first priority Lien of
record on all of the Equity Interests in the Joinder Parties that constitute
Collateral owned by such Loan Party, in each case, duly completed and executed
(as applicable) in sufficient number of counterparts and in proper form for
recording, if necessary, in form and substance satisfactory to the Collateral
Agent; and (d) a reaffirmation agreement in form and substance satisfactory to
the Collateral Agent, executed and delivered by each of the Loan Parties (other
than the Joinder Parties) with respect to its obligations and the Liens granted
by it under the Security Documents.
3.4    Flood Certifications.    The Collateral Agent shall have received, (i) an
updated Federal Emergency Management Agency Standard Flood Hazard Determination
with respect to each improved property subject to a Mortgage, which flood hazard
certification shall (A) be addressed to the Collateral Agent, (B) be completed
by a company which has guaranteed the accuracy of the information contained
therein, (C) otherwise comply with the National Flood Insurance Program, and (D)
describe whether the community in which such property is located participates in
the National Flood Insurance Program; and (ii) if any flood hazard certification
states that such property is located in a flood zone, the applicable Loan
Party’s written acknowledgement of receipt of written notification from the
Administrative Agent (A) as to the existence of such property, and (B) as to
whether the community in which such property is located is participating in the
National Flood Insurance Program.
3.5    Notes. The Administrative Agent shall have received a Note executed by
the applicable Borrower in favor of each Incremental Lender requesting a Note.
3.6    Recording Expenses.    The Borrowers shall have paid or made arrangements
to pay all applicable recording taxes, fees, charges, costs and expenses
required for the recording of any Security Documents or amendments or
modifications thereto to be recorded in accordance with Section 4.3.
3.7    Approvals. The Administrative Agent shall have received a certificate of
a Responsible Officer of the Borrower Representative satisfactory to the
Administrative Agent either

8





--------------------------------------------------------------------------------




(A) attaching copies of all consents, licenses and approvals required in
connection with the Acquisition, and such consents, licenses and approvals shall
be in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required.
3.8    Insurance. The Administrative Agent shall have received, in form
satisfactory to the Administrative Agent, evidence that all insurance required
to be maintained pursuant to the Credit Agreement has been obtained and is in
full force and effect, including certificates of insurance naming the Collateral
Agent, on behalf of the Lenders, as loss payee and as an additional insured, as
the case may be, under all insurance policies maintained with respect to the
assets and properties of the Loan Parties that constitute Collateral.
3.9    Legal Opinion. The Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Lenders party hereto and each L/C Issuer on
the First Amendment Effective Date, the favorable written opinion of Andrews
Kurth LLP, special counsel to the Loan Parties, covering such matters relating
to the Joinder Parties, this Amendment and the Loan Documents as the
Administrative Agent shall reasonably request and in form and substance
satisfactory to the Administrative Agent, dated as of the First Amendment
Effective Date. The Borrowers hereby request such counsel to deliver such
opinions.
3.10    Patriot Act. The Administrative Agent shall have received, at least five
(5) Business Days prior to the First Amendment Effective Date, and be reasonably
satisfied in form and substance with, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including but not restricted to
the USA Patriot Act and the Anti-Terrorism Laws.
3.11    Corporate Structure. The Borrowers shall have delivered the necessary
supplements to Schedule 5.13 of the Credit Agreement as required by Section 5.13
of the Credit Agreement.
3.12    Consummation of the Acquisition. Substantially simultaneously with the
First Amendment Effective Date, the Acquisition will be consummated in
accordance with applicable law and the terms of the Delta House PSA in all
material respects. The Administrative Agent shall have received full and
complete copies of all material documents relating to the Acquisition including
an executed copy of the Delta House PSA which shall be in form and substance
reasonably satisfactory to the Administrative Agent.
3.13    Financial Information. The Administrative Agent shall have received pro
forma projected financial information regarding the Acquisition, and, to the
extent available, such historical financial information with respect to Delta
House Sub as the Administrative Agent may reasonably request, in each case in
form and substance reasonably satisfactory to the Administrative Agent.  
3.14    Incremental Lender Deliverables. Each Incremental Lender shall have
received each of the documents referred to in Section 2.4 hereof.
3.15    Equity Contribution.    After August 1st and on or prior to the First
Amendment Effective Date, the AMID Borrower shall have received at least
$80,000,000 in cash proceeds from

9





--------------------------------------------------------------------------------




the issuance or sale of Equity Interests in the form of common units of the
Parent, which net cash proceeds are applied, on the First Amendment Effective
Date, to finance in part the Acquisition.
3.16    Representations and Warranties; No Default; Pro Forma Compliance. The
Administrative Agent shall have received a certificate signed by a Responsible
Officer of the Borrower Representative certifying that as of the First Amendment
Effective Date (A) before and after giving effect to the Acquisition, the
representations and warranties contained in Article V of the Credit Agreement
and the other Loan Documents are true and correct on and as of the First
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement; (B) no Default or Event of Default exists and is continuing; and (C)
the financial covenants contained in Section 7.19 of the Credit Agreement are
satisfied on a pro forma basis after giving effect to this Amendment and the
Acquisition.  
3.17    Fees. The Administrative Agent, the Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the First
Amendment Effective Date, including (A) to the extent invoiced, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrowers under the Credit Agreement and (B) all upfront fees payable for the
account of the Incremental Lenders due and payable under the Fee Letter, dated
as of September 18, 2015 (the “Fee Letter”), by and among the Borrowers, Parent,
Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated.
3.18    Other Documents. The Administrative Agent and the Collateral Agent shall
have received such other documents as the Administrative Agent, the Collateral
Agent or special counsel to the Administrative Agent or Collateral Agent may
reasonably request.
Section 4.    Post-Effectiveness Covenants. Parent and Borrower hereby covenant
to satisfy the following within 75 days following the First Amendment Effective
Date (or such later time as the Administrative Agent may allow, in its sole
discretion):
4.1    Mortgages.    The Collateral Agent shall have received, (i) to the extent
necessary in connection with the Incremental Commitments, fully executed and
notarized mortgage modifications, in proper form for recording in all
appropriate offices in all applicable jurisdictions; and (ii) each Loan Party
executing or delivering a mortgage modification pursuant to clause (i) above
shall deliver opinions of counsel related thereto, each in scope, form and
substance reasonably satisfactory to Collateral Agent.
4.2    Recording Expenses.    The Borrowers shall have paid or made arrangements
to pay all applicable recording taxes, fees, charges, costs and expenses
required for the recording of any Security Documents or amendments or
modifications thereto to be recorded in accordance with Section 5.1.
Section 5.    Miscellaneous.

10





--------------------------------------------------------------------------------




5.1    Confirmation. The provisions of the Loan Documents, as amended by this
Amendment, shall remain in full force and effect in accordance with their terms
following the effectiveness of this Amendment.
5.2    Ratification and Affirmation; Representations and Warranties. Each of the
undersigned does hereby adopt, ratify, and confirm the Credit Agreement and the
other Loan Documents, as amended hereby, and its obligations thereunder. Each of
the Borrowers and Parent hereby (a) acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (b) represents and warrants to the Lenders that: (i) as of the date
hereof, after giving effect to the terms of this Amendment, all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects), except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall
continue to be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such specified earlier date as supplemented or subject to such qualifications as
are set forth in the applicable Schedule(s) as of the First Amendment Effective
Date and (ii) (A) as of the date hereof, no Default has occurred and is
continuing and (B) immediately after giving effect to this Amendment, no Default
will have occurred and be continuing.
5.3    Loan Document. This Amendment and each agreement, instrument, certificate
or document executed by the Borrowers or any of their respective officers in
connection therewith are "Loan Documents" as defined and described in the Credit
Agreement and all of the terms and provisions of the Loan Documents relating to
other Loan Documents shall apply hereto and thereto.
5.4    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
5.5    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
5.6    GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



11





--------------------------------------------------------------------------------




[signature pages follow]

12





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


AMERICAN MIDSTREAM, LLC,
as the AMID Borrower and as the Borrower Representative






By: /s/ Daniel C. Campbell             
Daniel C. Campbell, Senior Vice President and Chief Financial Officer
    


BLACKWATER INVESTMENTS, INC.,
as the Blackwater Borrower






By: /s/ Daniel C. Campbell                 
Daniel C. Campbell, Executive Vice President


AMERICAN MIDSTREAM PARTNERS, LP,
as Parent
By:
American Midstream GP, LLC,
a Delaware limited liability company,
its sole general partner







By: /s/ Daniel C. Campbell             
Daniel C. Campbell, Senior Vice President and Chief Financial Officer





[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent
By:
 
/s/ Kevin L. Ahart
Name:
 
Kevin L. Ahart
Title:
 
Vice President




[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer




By:
 
/s/ Adam H. Fey
Name:
 
Adam H. Fey
Title:
 
Director










[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By:
 
/s/ Jacob Osterman
Name:
 
Jacob Osterman
Title:
 
Vice President


[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




Capital One, NA,
as a Lender


By:
 
/s/ Matthew Molero
Name:
 
Matthew Molero
Title:
 
Senior Vice President


[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




ABN AMRO CAPITAL USA LLC,
as a Lender


By:
 
/s/ Antonio Molestina
Name:
 
Antonio Molestina
Title:
 
Managing Director

By:
 
/s/ Raymond Bisscheroux


Name:
 
Raymond Bisscheroux
Title:
 
Executive Director




[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




NATIXIS, New York Branch,
as a Lender


By:
 
/s/ Jarrett Price
Name:
 
Jarrett Price
Title:
 
Director

By:
 
/s/ Stuart Murray
Name:
 
Stuart Murray
Title:
 
Managing Director


[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




SunTrust Bank,
as a Lender


By:
 
/s/ Chulley Bogle
Name:
 
Chulley Bogle
Title:
 
Vice President


[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




Citbank, N.A.,
as a Lender


By:
 
/s/ Steve Oglesby
Name:
 
Steve Oglesby
Title:
 
Managing Director


[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




Santander Bank, N.A.,
as a Lender


By:
 
/s/ Aidan Lanigan
Name:
 
Aidan Lanigan
Title:
 
Senior Vice President

By:
 
/s/ Puiki Lok
Name:
 
Puiki Lok
Title:
 
Vice President


[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




BNP PARIBAS,
as a Lender


By:
 
/s/ Keith Cox
Name:
 
Keith Cox
Title:
 
Managing Director

By:
 
/s/ Robert J. Smith
Name:
 
Robert J. Smith
Title:
 
Director


[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




Barclays Bank, PLC,
as a Lender


By:
 
/s/ Vanessa Kurbatskiy
Name:
 
Vanessa Kurbatskiy
Title:
 
Vice President


[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




Deutsche Bank AG - New York Branch,
as a Lender


By:
 
/s/ Chris Chapman
Name:
 
Chris Chapman
Title:
 
Director

By:
 
/s/ Laureline De Lichana
Name:
 
Laureline De Lichana


Title:
 
Vice President




[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




Royal Bank of Canada,
as a Lender


By:
 
/s/ Jay T. Sartain
Name:
 
Jay T. Sartain
Title:
 
Authorized Signatory


[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




COMERICA BANK,
as a Lender


By:
 
/s/ Garrett R. Merrell
Name:
 
Garrett R. Merrell
Title:
 
Relationship Manager


[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




Compass Bank,
as a Lender


By:
 
/s/ Rhianna Disch
Name:
 
Rhianna Disch
Title:
 
Vice President


[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




CADENCE BANK, N.A.,
as a Lender


By:
 
/s/ William W. Brown
Name:
 
William W. Brown
Title:
 
Senior Vice President


[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




UBS AG, Stamford Branch,
as a Lender


By:
 
/s/ Darlene Arias
Name:
 
Darlene Arias
Title:
 
Director

By:
 
/s/ Craig Pearson
Name:
 
Craig Pearson
Title:
 
Associate Director


[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




Bank Midwest, a division of NBH Bank, N.A.,
as a Lender


By:
 
/s/ Ben. W. Suh
Name:
 
Ben W. Suh
Title:
 
Vice President






[Signature Page to First Amendment and Incremental Commitment Agreement]



--------------------------------------------------------------------------------




Schedule 1
INCREMENTAL COMMITMENTS


Lender
Existing Commitment
Incremental Commitment
Commitment
Bank of America, N.A.
45,250.000.00
$11,250,000.00
$56,500,000.00
Wells Fargo Bank, National Association
45,250.000.00
$7,750,000.00
$53,000,000.00
Capital One, NA
$38,500,000.00
$14,500,000.00
$53,000,000.00
ABN AMRO Capital USA LLC
$30,000,000.00
$23,000,000.00
$53,000,000.00
NATIXIS, New York Branch
—
$53,000,000.00
$53,000,000.00
SunTrust Bank
$38,500,000.00
$14,500,000.00
$53,000,000.00
Citibank, N.A.
$38,500,000.00
$11,500,000.00
$50,000,000.00
Santander Bank, N.A.
$30,000,000.00
$20,000,000.00
$50,000,000.00
BNP Paribas
—
$50,000,000.00
$50,000,000.00
Barclays Bank PLC
$34,000,000.00
$11,000,000.00
$45,000,000.00
Deutsche Bank AG – New York Branch
$34,000,000.00
$8,500,000.00
$42,500,000.00
Royal Bank of Canada
$30,000,000.00
$10,000,000.00
$40,000,000.00
Comerica Bank
$38,500,000.00
—
$38,500,000.00
Compass Bank
$38,500,000.00
—
$38,500,000.00
Cadence Bank, N.A.
$34,000,000.00
—
$34,000,000.00
UBS AG, Stamford Branch
$25,000,000.00
—
$25,000,000.00
Bank Midwest, a division of NBH Bank, N.A.
—
$15,000,000.00
$15,000,000.00
TOTAL
$500,000,000.00
$250,000,000.00
$750,000,000.00






Schedule 1 to First Amendment and Incremental Commitment Agreement





--------------------------------------------------------------------------------




Schedule 2.01
Commitments and Applicable Percentages


Lender
Commitment
Percentage
Bank of America, N.A.
$56,500,000.00
7.533333333%
Wells Fargo Bank, National Association
$53,000,000.00
7.066666666%
Capital One, NA
$53,000,000.00
7.066666666%
ABN AMRO Capital USA LLC
$53,000,000.00
7.066666666%
NATIXIS, New York Branch
$53,000,000.00
7.066666666%
SunTrust Bank
$53,000,000.00
7.066666666%
Citibank, N.A.
$50,000,000.00
6.666666666%
Santander Bank, N.A.
$50,000,000.00
6.666666666%
BNP Paribas
$50,000,000.00
6.666666666%
Barclays Bank PLC
$45,000,000.00
6.000000000%
Deutsche Bank AG – New York Branch
$42,500,000.00
5.666666666%
Royal Bank of Canada
$40,000,000.00
5.333333333%
Comerica Bank
$38,500,000.00
5.133333333%
Compass Bank
$38,500,000.00
5.133333333%
Cadence Bank, N.A.
$34,000,000.00
4.533333333%
UBS AG, Stamford Branch
$25,000,000.00
3.333333333%
Bank Midwest, a division of NBH Bank, N.A.
$15,000,000.00
2.000000000%
Total
$750,000,000.00
100.000000000%








Schedule 2.01 to First Amendment and Incremental Commitment Agreement





